DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 and 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 9, “a second polarizer disposed one lateral side” should be “a second polarizer disposed on one lateral side”, and
In claim 11, line 10, “a second polarizer disposed one lateral side” should be “a second polarizer disposed on one lateral side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, 11-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiu et al. (CN 111123562; the English translation attached, hereinafter “Qiu”).
Regarding claim 1, Qiu discloses a display screen (Figure 7; Page 4 “a liquid crystal display device”), comprising:
a first liquid crystal cell (300; Page 5 “a first liquid crystal cell 300”), wherein the first liquid crystal cell is used to display an image (Page 5 “300 is used to realize screen display”; see also color filter layer 41 disposed in 300);
a second liquid crystal cell (400; Page 5 “a second liquid crystal cell 400”) disposed on a light emitting side of the first liquid crystal cell (Page 10 “The backlight module 200 is provided in the first A liquid crystal cell 300 is away from the side of the second liquid crystal cell 400”); wherein the second liquid crystal cell is used to achieve a touch control function (see Figure 7 where touch electrode 62 is provided for 400; Page 7 “the touch electrode 62 is used to implement a touch control function”);
a first polarizer (25; Page 5 “Polarizer 25”) disposed on one lateral side of the first liquid crystal cell away from the second liquid crystal cell (Figure 7); and
a second polarizer (64; Page 6 “the fourth polarizer 64”) disposed one lateral side of the second liquid crystal cell away from the first liquid crystal cell (see Figure 7).

                      
    PNG
    media_image1.png
    620
    571
    media_image1.png
    Greyscale


Regarding claim 2, Qiu discloses the limitations of claim 1 above, and further discloses wherein the second liquid crystal cell comprises:
a third substrate (50; Page 5 “a third substrate 50”), wherein the third substrate is disposed close to the first liquid crystal cell (Figure 7);
a fourth substrate (60; Page 5 “a fourth substrate 60”), wherein the fourth substrate is disposed opposite the third substrate (Figure 7); and
a second liquid crystal layer (32; Page 5 “The second liquid crystal layer 32”) disposed between the third substrate and the fourth substrate; wherein a touch electrode (62; Page 6 “a touch electrode 62”) is disposed on one lateral side of the fourth substrate close to the second liquid crystal layer or one lateral side of the third substrate close to the second liquid crystal layer (Figure 7).

Regarding claim 3, Qiu discloses the limitations of claim 2 above, and further discloses wherein the second polarizer is disposed on one lateral side of the fourth substrate away from the second liquid crystal layer (Figure 7).

Regarding claim 6, Qiu discloses the limitations of claim 1 above, and further discloses wherein the first liquid crystal cell comprises:
a first substrate (20; Page 5 “a first substrate 20”);
a second substrate (40; Page 5 “the second substrate 40”), wherein the second substrate is disposed opposite the first substrate; and the second substrate is close to the second liquid crystal cell (Figure 7); and 
a first liquid crystal layer (31; Page 5 “the first liquid crystal layer 31”) disposed between the first substrate and the second substrate (Figure 7), and the first polarizer is disposed on one lateral side of the first substrate away from the first liquid crystal layer (Figure 7).

Regarding claim 9, Qiu discloses the limitations of claim 1 above, and further discloses wherein the first liquid crystal cell is adhered to the second liquid crystal cell by an optical clear adhesive (Page 10 “A transparent optical adhesive 70 (Optically Clear Adhesive, OCA) is used for bonding between the first liquid crystal cell 300 and the second liquid crystal cell 400”).

Regarding claim 11, Qiu discloses an electronic device (Page 10 “touch display panel”), comprising a display screen (Figure 7; Page 4 “a liquid crystal display device”), wherein the display screen comprises:
a first liquid crystal cell (300; Page 5 “a first liquid crystal cell 300”), wherein the first liquid crystal cell is used to display an image (Page 5 “300 is used to realize screen display”; see also color filter layer 41 disposed in 300);
a second liquid crystal cell (400; Page 5 “a second liquid crystal cell 400”) disposed on a light emitting side of the first liquid crystal cell (Page 10 “The backlight module 200 is provided in the first A liquid crystal cell 300 is away from the side of the second liquid crystal cell 400”); wherein the second liquid crystal cell is used to achieve a touch control function (see Figure 7 where touch electrode 62 is provided for 400; Page 7 “the touch electrode 62 is used to implement a touch control function”);
a first polarizer (25; Page 5 “Polarizer 25”) disposed on one lateral side of the first liquid crystal cell away from the second liquid crystal cell (Figure 7); and
a second polarizer (64; Page 6 “the fourth polarizer 64”) disposed one lateral side of the second liquid crystal cell away from the first liquid crystal cell (see Figure 7).

Regarding claim 12, Qiu discloses the limitations of claim 11 above, and further discloses wherein the second liquid crystal cell comprises:
a third substrate (50; Page 5 “a third substrate 50”), wherein the third substrate is disposed close to the first liquid crystal cell (Figure 7);
a fourth substrate (60; Page 5 “a fourth substrate 60”), wherein the fourth substrate is disposed opposite the third substrate (Figure 7); and
a second liquid crystal layer (32; Page 5 “The second liquid crystal layer 32”) disposed between the third substrate and the fourth substrate; wherein a touch electrode (62; Page 6 “a touch electrode 62”) is disposed on one lateral side of the fourth substrate close to the second liquid crystal layer or one lateral side of the third substrate close to the second liquid crystal layer (Figure 7).

Regarding claim 13, Qiu discloses the limitations of claim 12 above, and further discloses wherein the second polarizer is disposed on one lateral side of the fourth substrate away from the second liquid crystal layer (Figure 7).

Regarding claim 16, Qiu discloses the limitations of claim 11 above, and further discloses wherein the first liquid crystal cell comprises:
a first substrate (20; Page 5 “a first substrate 20”);
a second substrate (40; Page 5 “the second substrate 40”), wherein the second substrate is disposed opposite the first substrate; and the second substrate is close to the second liquid crystal cell (Figure 7); and
a first liquid crystal layer (31; Page 5 “the first liquid crystal layer 31”) disposed between the first substrate and the second substrate (Figure 7), and the first polarizer is disposed on one lateral side of the first substrate away from the first liquid crystal layer (Figure 7).

Regarding claim 19, Qiu discloses the limitations of claim 11 above, and further discloses wherein the first liquid crystal cell is adhered to the second liquid crystal cell by an optical clear adhesive (Page 10 “A transparent optical adhesive 70 (Optically Clear Adhesive, OCA) is used for bonding between the first liquid crystal cell 300 and the second liquid crystal cell 400”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Hai (US 2018/0210286).
Regarding claim 4, Qiu discloses the limitations of claim 1 above.
Qiu does not disclose a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer.
However, Hai teaches a liquid crystal display panel (Figure 2; Paragraph [0036]), in which  an antireflective film (21) is disposed on a lateral side of a substrate (23) away from a liquid crystal layer (24) where the substrate is provided on the light exiting surface (Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, for the purpose of increasing the contrast of the liquid crystal display panel and improving the display quality of the image (Hai: Paragraph [0028]).

Regarding claim 5, Qiu as modified by Hai discloses the limitations of claim 4 above.
Qiu does not disclose a thickness range of the first antireflection layer may be between 20 nm and 150 nm. 
However, Hai teaches calculating a thickness of an antireflection layer (Paragraph [0040]), and the example in which the thickness of an antireflection layer is between 90.6 nm and 108.7 nm (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a thickness range of the first antireflection layer may be between 20 nm and 150 nm, for the purpose of considering the material for the antireflection layer and the wavelength of light of interest to obtain the best display effect (Hai: Paragraphs [0040]-[0041]).
Regarding claim 14, Qiu discloses the limitations of claim 11 above.
Qiu does not disclose a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer.
However, Hai teaches a liquid crystal display panel (Figure 2; Paragraph [0036]), in which  an antireflective film (21) is disposed on a lateral side of a substrate (23) away from a liquid crystal layer (24) where the substrate is provided on the light exiting surface (Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a first antireflection layer is disposed on the lateral side of the fourth substrate away from the second liquid crystal layer, for the purpose of increasing the contrast of the liquid crystal display panel and improving the display quality of the image (Hai: Paragraph [0028]).

Regarding claim 15, Qiu as modified by Hai discloses the limitations of claim 14 above.
Qiu does not disclose a thickness range of the first antireflection layer may be between 20 nm and 150 nm. 
However, Hai teaches calculating a thickness of an antireflection layer (Paragraph [0040]), and the example in which the thickness of an antireflection layer is between 90.6 nm and 108.7 nm (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hai, wherein a thickness range of the first antireflection layer may be between 20 nm and 150 nm, for the purpose of considering the material for the antireflection layer and the wavelength of light of interest to obtain the best display effect (Hai: Paragraphs [0040]-[0041]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Hirayama et al. (US 2019/0011774, hereinafter “Hirayama”).
Regarding claim 7, Qiu discloses the limitations of claim 6 above.
Qiu does not disclose a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer.
However, Hirayama teaches a display device (Figure 4; Paragraph [0053]) comprising: a first liquid crystal cell (12) and a second liquid crystal cell (14), in which a second antireflection layer (35) is disposed on the lateral side of a second substrate (21) away from a first liquid crystal layer (22).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hirayama, wherein a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer, for the purpose of preventing image quality loss of the first liquid crystal cell (Hirayama: Paragraph [0056]).

Regarding claim 17, Qiu discloses the limitations of claim 16 above.
Qiu does not disclose a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer.
However, Hirayama teaches a display device (Figure 4; Paragraph [0053]) comprising: a first liquid crystal cell (12) and a second liquid crystal cell (14), in which a second antireflection layer (35) is disposed on the lateral side of a second substrate (21) away from a first liquid crystal layer (22).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Hirayama, wherein a second antireflection layer is disposed on the lateral side of the second substrate away from the first liquid crystal layer, for the purpose of preventing image quality loss of the first liquid crystal cell (Hirayama: Paragraph [0056]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhang et al. (US 2018/0314075, hereinafter “Zhang”). 
Regarding claim 8, Qiu discloses the limitations of claim 1 above.
Qiu does not disclose a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer.
However, Zhang teaches a display device (Figure 4; Paragraph [0027]) comprising: a first liquid crystal cell (100) and a second liquid crystal cell (200); and a first polarizer (106) and a second polarizer (205), in which a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer (Paragraph [0029] “The light transmission axis directions of the first polarizing sheet 106 and the second polarizing sheet 205 are set to be the same direction”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Zhang, wherein a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer, for the purpose of realizing the 3D display function (Zhang: Paragraph [0029]).

Regarding claim 18, Qiu discloses the limitations of claim 11 above.
Qiu does not disclose a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer.
However, Zhang teaches a display device (Figure 4; Paragraph [0027]) comprising: a first liquid crystal cell (100) and a second liquid crystal cell (200); and a first polarizer (106) and a second polarizer (205), in which a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer (Paragraph [0029] “The light transmission axis directions of the first polarizing sheet 106 and the second polarizing sheet 205 are set to be the same direction”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display screen as disclosed by Qiu with the teachings of Zhang, wherein a direction of a transmission axis of the first polarizer is parallel to a direction of a transmission axis of the second polarizer, for the purpose of realizing the 3D display function (Zhang: Paragraph [0029]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Shen (US 2017/0293167).
Regarding claim 10, Qiu discloses the limitations of claim 1 above.
Qiu does not disclose a thickness of the second liquid crystal cell is less than a preset thickness.
However, Shen teaches the thickness of a liquid crystal cell is usually in a range from 0.4 mm to 0.8 mm (Paragraph [0062]) (Regarding the term “a preset thickness”, examiner considers Paragraph [0017] of the specification, i.e., “the preset thickness is a thickness of a conventional cover.  For example, the thickness of the cover is 2 mm, and the thickness of the second liquid crystal cell 20 is less than 2 mm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second liquid crystal cell as disclosed by Qiu with the teachings of Shen, wherein a thickness of the second liquid crystal cell is less than a preset thickness, for the purpose of manufacturing a liquid crystal cell according to the teachings of Shen (Paragraph [0062]) and as conventionally known in the art.

Regarding claim 20, Qiu discloses the limitations of claim 11 above.
Qiu does not disclose a thickness of the second liquid crystal cell is less than a preset thickness.
However, Shen teaches the thickness of a liquid crystal cell is usually in a range from 0.4 mm to 0.8 mm (Paragraph [0062]) (Regarding the term “a preset thickness”, examiner considers Paragraph [0017] of the specification, i.e., “the preset thickness is a thickness of a conventional cover.  For example, the thickness of the cover is 2 mm, and the thickness of the second liquid crystal cell 20 is less than 2 mm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second liquid crystal cell as disclosed by Qiu with the teachings of Shen, wherein a thickness of the second liquid crystal cell is less than a preset thickness, for the purpose of manufacturing a liquid crystal cell according to the teachings of Shen (Paragraph [0062]) and as conventionally known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871